Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kasper on 2/1/21.
The application has been amended as follows: 
A. 	claim 42 is amended to read as follow:
	“A separator element with a proximal end and a distal end, comprising: 
a filter region which is configured to prevent the passage of a granulate in an axial direction between the proximal end and the distal end but to permit the passage of liquid in the axial direction; and an external thread which is open toward the distal end and which extends around the axial direction; an internal thread which is open toward the proximal end and which extends around the axial direction; wherein at least one of: 
i)    at least one resilient locking arm is arranged on the outer periphery, which is configured in the region of the proximal end and which extends with its free end toward the proximal end, and ii)    the separator element comprises one or more driver elements which are configured on the outer face on the separator element in order to 
B.	claim 50 is amended to read as follow:
“A discharge device comprising: a separator element with a proximal end and a distal end; and a container for receiving a product with a peripheral container wall, a proximal container end, a distal container end and a discharge opening on the distal container end, wherein an external thread which extends around the axial direction is configured on the container wall in the region of the distal container end, wherein the separator element comprises a filter region which is configured to prevent the passage of a granulate in an axial direction between the proximal end and the distal end but to permit the passage of liquid in the axial direction, and an external thread which is open toward the distal end and which extends around the axial direction; an internal thread which is open toward the proximal end and which extends around the axial direction, wherein at least one of: i)    at least one resilient locking arm is arranged on the outer periphery, which is configured in the region of the proximal end and which extends with its free end toward the proximal end, and ii)    the separator element comprises one or more driver elements which are configured on the outer face on the separator element in order to permit a positive engagement of the separator element with a driver of a closure in the peripheral direction, and wherein the external thread of the container is able to be brought into engagement with the internal thread of the separator element in order to attach the separator element to the distal container end.”
D.	claims 48, 64-70 are cancelled.
E.	claim 49 is amended to depend from claim 42.
the closest prior art examiner found was Dubach (US. 20120083790), wherein  Dubach  discloses the claimed invention except that an external thread which is open toward the distal end and which extends around the axial direction, therefore the present invention is allowable over the prior art of  Dubach.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMEH R BOLES/Primary Examiner, Art Unit 3775